IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                         : No. 856
                                               :
APPOINTMENT TO COURT OF                        : SUPREME COURT RULES DOCKET
JUDICIAL DISCIPLINE                            :


                                            ORDER

PER CURIAM
         AND NOW, this 5th day of November, 2020, Magisterial District Judge Daniel

Baranoski, Bucks County, is hereby appointed as a member of the Court of Judicial

Discipline for a term expiring May 29, 2023.

         Chief Justice Saylor did not participate in this matter.